Citation Nr: 0205491	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-21 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 8, 
1998, for the grant of a 70 percent disability evaluation for 
PTSD.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

4.  Entitlement to service connection for multiple cysts due 
to exposure to Agent Orange.

5.  Entitlement to service connection for a nervous condition 
due to exposure to Agent Orange.

6.  Entitlement to service connection for unexplained 
bleeding due to exposure to Agent Orange.

7.  Entitlement to service connection for a lung condition 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

A careful review of the claims files shows that the veteran 
has also perfected his appeal of a September 1994 rating 
decision which denied service connection for multiple cysts, 
a nervous condition, unexplained bleeding, a lung condition 
and a skin rash, due to exposure to Agent Orange.  Although 
he later withdrew his claim for service connection for the 
skin rash at his September 1997 Travel Board hearing, there 
is no evidence of record that he withdrew his appeal of the 
other issues.  The Board is undertaking additional 
development on the issues of entitlement to an increased 
initial evaluation for PTSD pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.

Since there exists the potential for the award of service 
connection for the issues mentioned above, adjudication of 
the veteran's TDIU claim is being held in abeyance pending 
the completion of the additional evidentiary development, as 
the receipt of additional medical records and documentation 
might have bearing on the issue of whether a TDIU is 
warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran filed his claim for an increased evaluation 
for his service-connected PTSD in his VA Form 9, submitted on 
April 26, 1991.

3.  It is not factually ascertainable that the veteran's PTSD 
symptoms met the criteria for a 70 percent rating prior to 
December 13, 1991.

4.  The veteran's PTSD is currently manifested primarily by 
severe sleep disturbance, nightmares, flashbacks, continuous, 
intrusive thoughts, anger outbursts, irritability, panic 
attacks and social isolation that cause occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due 
to the following symptoms:  severely impaired impulse 
control; difficulty in adapting to stressful circumstances; 
and the inability to establish and maintain effective 
relationships.

5.  There is no indication that the veteran is totally 
incapacitated socially or occupationally due to his PTSD 
symptoms exclusively as he does not have gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 13, 1991, 
but no earlier, for a 70 percent disability rating for PTSD 
have been met.  38 C.F.R. §§ 5103A, 5107, 5110 (West 1991 & 
Supp 2001); 38 C.F.R. §§ 3.102, 3.157, 3.400 (2001).

2.  The criteria for entitlement to a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claims, he was sent 
correspondence and information concerning evidence needed to 
support his claims.  In particular, the veteran was notified 
of the evidence needed to support both his claims in copies 
of the December 1999 and November 2000 rating decisions sent 
to him and in the Statements of the Cases issued in August 
and December 2000.  The veteran was provided a 
videoconference hearing before the undersigned Member, in 
January 2002.  He was afforded a VA examination in September 
2000.  Private treatment records have been submitted.  The 
Board finds that the veteran has been fully informed of what 
additional evidence and information is required with regard 
to his claims.  Since the veteran has not indicated that 
there is any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claims.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Factual Background

The veteran initially submitted his claim for service 
connection for PTSD in November 1988.  An August 1990 rating 
decision granted service connection for his diagnosed PTSD, 
evaluated as 30 percent disabling, effective November 17, 
1988.  He appealed the initial evaluation and a March 1991 
rating decision increased his evaluation to 50 percent.  In 
April 1991, in the process of appealing the effective date of 
his 50 percent rating, the veteran submitted a claim for 
increased evaluation for his service-connected PTSD.  An 
October 1999 Board decision granted a 70 percent evaluation 
for PTSD.  In a subsequent December rating decision, the RO 
assigned June 8, 1998, as the effective date for the 
veteran's increased evaluation.  He subsequently appealed the 
effective date of his 70 percent rating and raised the issue 
of entitlement to a rating in excess of 70 percent for his 
service-connected PTSD.  A November 2000 rating decision 
denied an increased evaluation for PTSD.  The veteran 
subsequently perfected his appeal of the claim.  

During a January 1990 VA psychiatric examination, the veteran 
was noted to be unemployed due to physical problems resulting 
from mining injuries.  He was tense, anxious, with no 
hallucination or delusions, no loose associations and no 
homicidal or suicidal ideations.  The assessment was 
dysthymic disorder, moderate.

A July 1990 VA fee-basis psychiatric examination report noted 
the veteran's complaints of nightmares and flashbacks which 
had increased in severity since he quit working.  He 
described an overanxious disposition and was irritable and 
reclusive.  He lived with his wife and two children and did 
not go to church or have any hobbies.  A mental examination 
revealed no evidence of psychosis or circumstantial thinking.  
His speech was clear and spontaneous; his affect was angry 
and frustrated.  There was no evidence of active homicidal or 
suicidal ideation.  His insight, judgment and problem-solving 
were evaluated as fair.  The diagnosis was PTSD, which was 
evaluated as mild.

VA treatment records, dating from July to October 1990, show 
the veteran was often described as being down and 
discouraged.  In October 1990, he stated that he had a good 
relationship with his wife.

During his February 1991 VA psychiatric examination, the 
veteran complained of insomnia and stated that he had been 
reliving his Vietnam experiences since the beginning of the 
Persian Gulf War.  He had recurrent dreams, was easily 
startled and avoided being around people.  He had a hard time 
controlling his temper and sought professional help when he 
began to contemplate suicide.  He reported watching 
television, reading his bible and going to church twice a 
week.  Mental status examination revealed the veteran was 
casually dressed, appropriately groomed, tense, anxious, edgy 
and depressed.  He was oriented times three and there was no 
evidence of any active hallucinations or delusions.  His 
attention and concentration were impaired.  His memory and 
recall for recent events were slightly impaired.  There was 
no evidence of any looseness of associations, flight of 
ideations, or push of speech.  He denied any active suicidal 
ideations or plans despite feelings of "giving up."  The 
diagnosis was moderate PTSD and dysthymic disorder that was 
associated with his PTSD.  

VA treatment records, dating from March to July 1991, show 
the veteran continued to be discouraged during weekly VA 
treatment sessions.  May 1991 notations in an individualized, 
comprehensive psychiatric treatment plan, show that the 
veteran was no longer suicidal, and that prescribed 
medication had helped with his anxiety.  

During his May 1991 personal hearing, the veteran and his 
wife testified that his psychiatric condition was essentially 
the same as it was when he initially filed his claim in 1988.  
He slept two to four hours a night and that he relived his 
Vietnam experience every day.  Prescribed medication for his 
insomnia was ineffective.  He had no hobbies and stayed at 
home either reading his bible or watching television.  He did 
not socialize.  He did not do much with his family and had 
become violent with his son in the past.  He sometimes had 
anger outbursts, but generally retreated from the situation.  
He seldom experienced a day without an argument with his 
wife.  He also admitted he had suicidal thoughts.  His wife 
testified that she got along with her husband okay most of 
the time, but that she and the children sometimes (described 
as a couple of times a week) went to their rooms or to visit 
her mother to avoid the veteran.  He was hard to please.  
While he attended church on a regular basis, they had joined 
three different churches in the past three years because of 
his doctrinal views or his annoyance with people in the 
church.  He had at least one angry outburst in a church and 
they had not returned.  The veteran's nightmares often 
awakened her at night and she described him as a restless 
sleeper.

VA treatment records, dating from July to December 1991, show 
ongoing psychiatric treatment.  A November 1991 VAMC 
discharge summary shows that the veteran was admitted for 
physical problems.  During the hospitalization, his 
antidepressant medications were increased and changed when he 
failed to establish good sleep regulation.  Thereafter, he 
had considerable improvement in the quality of his sleep.  
Diagnoses included depression secondary to chronic neck and 
back pain and chronic benign pain syndrome and PTSD 
destabilized by the same.  A December 1991 progress note 
refers to the veteran's pain clinic admission and that his 
nightmares were disruptive to the others sharing his room and 
he had difficulty falling asleep.  A December 13, 1991, 
progress note signed by his treating psychiatrist, indicates 
a diagnosis of severe PTSD with noted poor adjustment in the 
past year.  His treating psychiatrist's opined that he was 
totally incapacitated and unable to work.

A November 1991 Social Security Administration Decision 
determined that the veteran was unable to work in October 
1987, the date of his back injury.  The decision noted the 
veteran's diagnosis of PTSD, but indicated that he was also 
diagnosed with chronic pain behavior and depression.  
Moreover, the findings show that while the veteran had 
residual functional capacity to perform the exertional 
requirements of light work, he had a limited ability to reach 
and bend, a hearing impairment, chronic pain, fatigue, and 
depression.  

In June 1992, the veteran submitted an undated mental health 
uptake report from his VA clinical therapist and signed by a 
VA psychiatrist.  The therapist indicated that the veteran's 
problems had worsened since he began therapy.  His anger had 
increased.  He had suicidal thoughts on a daily basis but 
denied any plans.  He had flashbacks of the war and intrusive 
thoughts.  He felt guilt because he believed he treated his 
family badly.  He reported having no friends and had few 
activities.  He did participate in a small church group.  
Examination revealed a depressed and anxious man who was 
sometimes tense.  He was alert, oriented and very neat.  
Affect was somewhat appropriate to his feelings.  His 
attitude was cooperative and his eye contact described as 
good.  His conversation was coherent but not always free-
flowing.  His speech and thought were appropriate.  
Concentration was very poor and worsening over time.  He was 
preoccupied with his war experiences and sometimes did not 
pay attention to others.  He did not have any flight of ideas 
or loose association.  Perception was normal and there was no 
evidence of hallucinations.  Insight was good.  His judgment 
and problem solving were both poor because of his reliance on 
his wife.  The diagnosis was severe PTSD, worsening with 
time, with a poor adjustment in the last year.  The therapist 
opined that the veteran was disabled by both his physical 
injuries and his PTSD, but primarily by his PTSD.  The 
therapist hoped that the veteran's involvement in group 
therapy would help the severity of his symptoms.

During his July 1992 personal hearing, the veteran testified 
that he had increased problems with his concentration, memory 
and anger control.  He had suicidal thoughts on a daily basis 
and also experienced homicidal thoughts during conflicts with 
others.  He panicked in crowds.  Although he regularly 
attended church, he would join different congregations when 
the number of members increased.  He received individual and 
group therapy at VA on a weekly basis, but had never been 
hospitalized for his PTSD.  He had received Social Security 
disability benefits for both his back disability and his 
nerves.  He slept only two to three hours a night; his sleep 
was disrupted by his nightmares of Vietnam.  He believed 
there had been a dramatic increase in his concentration and 
memory problems, as well as with his anger problem.

During a May 1993 VA psychiatric examination, the veteran's 
complained that his condition had worsened and that he was 
unable to work because of his back pain and nerves.  He had 
flashbacks, nightmares, irritability, survivor guilt and 
anger problems.  He was isolated in his home and did not 
answer his phone.  He had no hobbies and attended church when 
he could.  He was able to take care of his personal chores 
and hygiene.  Objectively, he was neat and tidy.  He was 
cooperative and talked fairly audibly and rationally.  Speech 
was clear.  Affect was restricted and his mood depressed and 
dysphoric.  He was oriented to time, date and person with no 
evidence of any psychosis or thought disorder.  He appeared 
guarded and suspicious.  He was able to recall seven digits 
forward and five backward.  There was no evidence of 
organicity or bizarre thoughts.  He was able to remember 
names and dates although he required some prompting.  There 
were no active suicidal or homicidal ideations.  Insight was 
assessed as fair.  The diagnosis was moderate PTSD and 
adjustment disorder with mixed emotional features.  

VA treatment records, dating from July 1992 to April 1993, 
show ongoing individual therapy for the veteran's PTSD 
symptoms.  In October 1992, he indicated that it was a 
difficult month because it was the anniversary of several 
personal traumatic events.  He was depressed, spoke in a 
monotone and had poor eye contact.  November 1992 progress 
notes show his complaints of increased frequency and 
intensity of his Vietnam nightmares and that the veteran's 
anger got in the way of his therapy.  A December 1992 record 
describes him as engulfed by painful memories of Vietnam and 
states that he was very distraught.  February and March 1993 
treatment records assess severe PTSD.  An April 1993 progress 
note shows the veteran complained of insomnia and nightmares.  
At that time his mood was depressed, his affect flat and his 
voice monotonous.  He denied suicidal ideation.  The 
assessment was ineffective individual coping related to 
depression in response to identified stressors.  

An August 1993 VA interim report from his therapist, notes 
the veteran's symptoms were frequently exacerbated and 
reduced him to a minimal level of functioning.  At such 
times, he was only able to perform basic activities of daily 
living, such as bathing and dressing.  He was obsessively 
clean.  He attended individual therapy at least once every 
two weeks.  The therapist opined that the veteran's 
concentration, memory, tolerance for stimulation and ability 
to interact with other people were so impaired by his PTSD 
symptoms that he could not be trained in a different field of 
endeavor.  He was able to function in a narrowly focused 
social group and only for short periods of time.  He was 
severely socially and industrially impaired and was not 
capable of forming any relationships beyond his immediate 
family.  The prognosis for his recovery was poor.  The 
diagnosis was severe PTSD with poor adjustment in the past 
year.

VA treatment records, dating from October 1993 to October 
1995, show the veteran continued to complain of increased 
nightmares and insomnia.  An October 1993 progress note shows 
an assessment of ineffective individual coping related to 
trauma of combat stress.  A November 1994 record indicates 
his depression seemed to be worsening.  He was described as 
doing "poorly" and having marked debility in June 1994.  He 
was fairly agitated and depressed and was unable to sleep.  
He described his relationship with his wife as fair and 
stated he spent most of his time in church.  In October 1994, 
his PTSD symptoms were assessed as debilitating and impairing 
his social and industrial activity.  In November 1994, he was 
assessed with severe PTSD.  He complained of irritability, 
nightmares, sleep disturbance, occasional crying and a 
feeling of helplessness in May 1995.  He denied any suicidal 
or homicidal ideation.  He was given a trial of Zoloft.  
Later that month, he reported a decrease in irritability, 
depression, crying.  He reported only occasional nightmares.  
His mood was mildly depressed and his affect bright.  In 
August 1995, he complained of sleep disturbance, nightmares, 
anhedonia.  His affect was restricted and his mood depressed.  

In September 1996, the veteran underwent another VA 
psychiatric examination.  He related symptoms as previously 
described.  He currently felt hopeless.  During the 
examination, the veteran was candid and polite. Speech was 
normal and relevant and he was oriented to person, place and 
time.  Memory appeared intact and his impulse control 
appeared to be contained.  Mood was dysphoric and depressed 
and his affect was blunted.  He denied any suicidal or 
homicidal ideation and his judgment and insight were 
evaluated as fair.  The diagnosis was delayed onset PTSD, 
dysthymic disorder with a current global assessment of 
functioning (GAF) scale score of 65, indicative of moderate 
symptoms.  It was opined that the veteran would have extreme 
difficulty attempting to work because of PTSD.  

Statements from the veteran's wife and daughter were 
submitted in May 1997.  His wife stated that he had a total 
personality change since January 1996, and that they had so 
many marital problems since then that she had started 
counseling in July 1996.  His daughter, who had a BA in 
psychology, stated that she believed her father's symptoms 
had worsened.  His depression had increased and his affect 
was labile.  His memory was also impaired and he told her he 
had thought of suicide.  

February 1997 records from Charleston Area Medical Center 
show the veteran was admitted with increased cervical and 
lumbar pain, as well as increased anxiety, increased 
nervousness, trouble concentrating, mood swings and an 
inability to sleep.  It was noted that the veteran had 
recently experienced a drastic personality change and hit his 
wife the evening before admission in an angry outburst.  A 
cranial magnetic resonance imaging (MRI) study was normal.  

During his July 1997 Travel Board hearing, the veteran 
testified that he no longer received VA treatment for his 
PTSD because the therapy program had been relocated at the VA 
Medical Center (VAMC) in Beckley, West Virginia, and he found 
the atmosphere too distressing.  He was last seen at the VA 
facility in September 1996.  He subsequently received 
treatment through his private physician, who was not a 
psychologist or psychiatrist.  He had flashbacks every day 
and nightmares all the time.  He was depressed and felt as if 
he did not sleep at all.  He was unable to be around large 
crowds, did not have many friends and his only social 
interaction came from his regular church attendance.  He 
reported problems with his concentration and uncontrolled 
anger, as well as experiencing frequent panic attacks.  His 
prescribed medications did help him become drowsy.  His wife 
testified that they had separated on two occasions in the 
last year and when they were living together, they slept in 
different rooms.  She stated that the veteran was very 
irritable and that he did nothing but watch television.  

A December 1997 VA psychiatric examination notes initially 
that the veteran's claims file was not available for review.  
The veteran stated that he was not undergoing treatment for 
his PTSD at that time.  His complaints had not changed.  He 
lived with his wife and reported having a hard time coping.  
He got extremely agitated, irritable and snappy.  He had no 
hobbies and no longer attended church.  He stayed to himself 
and was aloof.  Examination showed the veteran to be neat, 
tidy and cooperative.  He talked clearly, audibly and 
rationally.  He was guarded and suspicious.  A sense of 
helplessness and hopelessness prevailed.  His mood was rather 
labile.  There was a sense of reference and ideas of 
persecution present.  Attention and concentration were poor, 
as were insight, judgment and problem solving.  There was no 
evidence of psychosis or thought disorder, or of auditory or 
visual hallucinations or active suicidal or homicidal 
ideations or plans.  The diagnoses were moderate to moderate-
severe PTSD with associated moderate to moderate-severe 
recurrent major depression with paranoid ideation.  A GAF 
score of 65 was assigned.  The veteran's prognosis for 
gainful employment was poor because of physical and emotional 
conditions.  

A June 1998 VA discharge summary notes that the veteran was 
admitted to the inpatient PTSD unit for evaluation of his 
suitability for the full program.  During examination, the 
veteran appeared alert, was dressed appropriately, and showed 
no grossly disorganized or catatonic behavior.  There was no 
evidence of psychomotor agitation or retardation.  His speech 
was appropriate with logical associations.  There was no 
evidence of alogia or pressure to his speech.  There was no 
evidence of flight of ideas.  Mood was sad and his affect 
appropriate to his mood, without apparent flattening.  He had 
no current suicidal or homicidal thoughts or intentions.  He 
expressed no frankly delusional ideas or any acute auditory 
or visual hallucinations.  He showed no signs of bizarre 
grandiose ideation.  He was oriented to person, time and 
place and his concentration and memory were normal.  The 
diagnosis was PTSD with a GAF of 40.  

In September 1998, the veteran underwent another VA 
psychiatric examination.  His claims file was reviewed at 
that time.  His complaints had not changed.  Examination 
showed the veteran to be casually dressed.  He was generally 
pleasant and cooperative with appropriate flow and content of 
conversation.  He was also well oriented to time, place and 
person.  There was no evidence of active hallucinations or 
delusions.  His attention and concentration were normal and 
he was able to do routine mental calculations and serial 
sevens.  His memory and recall for recent events were 
slightly impaired.  His judgment was intact and there was no 
evidence of looseness of associations, flight of ideations, 
or pressured speech.  There was no evidence of obsessive 
thoughts or compulsive behavior.  The diagnosis was chronic 
moderate PTSD with a GAF score of 56-60.  The examiner opined 
that his industrial impairment appeared to be more related to 
his injuries and physical impairments rather than his PTSD.  
He seemed to be moderately affected in his social and 
everyday interactions due to his PTSD and the examiner opined 
that a 50 percent rating was justified under the new VA 
criteria.  

A December 1998 VA discharge summary shows that the veteran 
was hospitalized for PTSD treatment.  He complained of 
nightmares, flashbacks and irritability.  He also had 
problems with anger and insomnia.  He had no suicidal 
ideation.  He lived at home with his wife and was doing well 
with her.  During his hospitalization, he engaged in 
psychotherapy group therapy.  The diagnosis was PTSD and 
major depressive disorder with a GAF of 40.  

An October 1999 Board decision granted a 70 percent 
evaluation for PTSD.  The subsequent December 1999 rating 
decision assigned an effective date of June 8, 1998, for the 
increased rating.  In March 2000, the veteran appealed the 
effective date and raised the issue of an evaluation in 
excess of 70 percent for his PTSD.

January 2000 VA treatment records indicate that the veteran 
continued to have ineffective coping related to his PTSD.  
His symptoms included flashbacks, uncontrolled anger, panic 
attacks, nightmares and poor sleep.  He also experienced 
depression with suicidal thoughts without any plans.

The September 2000 VA psychiatric examination report 
indicates the veteran's claims file was reviewed.  He 
complained of recurrent nightmares occurring three to four 
times a week.  The veteran also complained of recurrent 
flashbacks and panic attacks.  He experienced smothering 
feelings and hyperventilation two to three times a week.  He 
was easily startled, had intrusive thoughts and isolated 
himself from others.  He was distrustful of others.  
Objectively, he was generally pleasant and cooperative with 
appropriate flow and content of conversation.  He was well 
oriented to time, place and person.  There was no evidence of 
active hallucinations or delusions.  Attention and 
concentration were impaired and he had difficulty with mental 
calculations and serial sevens.  Memory was slightly 
impaired.  His judgment was intact.  There was no evidence of 
looseness of association, flight of ideation or pressured 
speech.  His fund of knowledge was appropriate.  There was no 
evidence of obsessive thoughts or compulsive actions.  He 
denied being actively suicidal or homicidal thoughts.  The 
diagnosis was PTSD with a GAF of 60.  

During his January 2002 videoconference hearing before the 
undersigned Member, the veteran testified that he and his 
wife divorced after 33 years of marriage.  He sat at home and 
only went to doctor appointments, avoiding crowded 
situations.  He shopped at 2:30 AM to avoid contact with 
others.  He visited his children only one to two times a 
month.  He had weekly individual therapy sessions at the VAMC 
during the months of January, February and March.  He was on 
a maximal dose of Sertaline.  He read his bible and went to 
church every week, but felt anxious in the church.  He 
believed he would never be able to work due to his PTSD 
symptoms of uncontrolled anger and nervousness.  He stated he 
slept only two to three hours a night.  During the winter 
months he had regular thoughts of hurting either himself or 
others.  He experienced nightmares and flashbacks every day.

Analysis

Earlier Effective Date for a 70 Percent Evaluation

The effective date of an award of increased compensation, is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.157(b)(1) 
(2001), an informal claim may consist of a VA report of 
examination or hospitalization.  The date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or admission.

The veteran and his representative have alleged that he was 
entitled to a 70 percent rating for PTSD prior to June 8, 
1998.  Specifically, the veteran contends that he should be 
granted a 70 percent evaluation effective in April 1991, the 
date he raised his claim for an increased evaluation.  

The Board notes that the regulations for evaluating 
psychiatric disabilities were changed during the pendency of 
the veteran's previous claim and prior to his current claim 
for an increased evaluation.  VA promulgated new regulations 
amending the rating criteria for mental disorders, effective 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified 
at 38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas. See 38 U.S.C.A. § 5110(g)(West 1991), 
VAOPGCPREC 03-00.  Thus, in this case, only the previous 
version of the rating criteria may be applied through 
November 6, 1996.  As of November 7, 1996, whichever version 
of the rating criteria is more favorable to the veteran will 
be applied. 

Under the regulations applicable prior to November 7, 1996, a 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the amended regulations, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

Reviewing the record and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence 
supports an effective date of December 13, 1991, for 70 
percent rating for PTSD.  The December 13, 1991, VA treatment 
record is the earliest date of which it is factually 
ascertainable that the severity of his PTSD symptoms met the 
criteria for a 70 percent evaluation, as his treating 
psychiatrist characterized his diagnosed PTSD as severe, 
noted that he had poor adjustment and opined that he was 
totally incapacitated and unable to work.  In reaching this 
determination, the Board acknowledges the subsequent May 
1993, September 1996, and December 1997 VA psychiatric 
examinations that all found the veteran's symptomatology to 
be no more than moderately severe; however, only the 
September 1996 examiner had the benefit of reviewing the 
veteran's claims file, and only after the examination.  
Therefore, the Board finds more probative the December 1991 
opinion of the veteran's treating psychiatrist, as it was 
based on a more comprehensive knowledge of the veteran's 
history and symptomatology.  Therefore, the medical evidence 
prior to December 13, 1991, does not indicate symptomatology 
so severe as to warrant a 70 percent evaluation. 

As noted above, the proper effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  Since the December 13, 
1991, dated medical opinion of the veteran's VA treating 
psychiatrist is the earliest date of which it is factually 
ascertainable that an increase in disability had occurred, 
the Board finds that the evidence supports entitlement to an 
effective date of December 13, 1991, for a 70 percent 
evaluation for PTSD.  38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. 
§§ 3.102, 3.400.

Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
psychiatric disorder.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's PTSD is currently evaluated as 70 percent 
disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this Code, a 70 percent rating 
is warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  A 100 percent rating 
is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9400.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Reviewing the record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 70 percent 
for PTSD.  His symptoms primarily consist of severe sleep 
deprivation, recurrent nightmares, flashbacks, and intrusive 
thoughts as well as poor anger control with panic attacks.  
Although the September 2000 VA examination report indicates 
that the veteran's concentration, attention and memory were 
all impaired, the evidence fails to show gross impairment of 
thought processes or communication, persistent delusions or 
hallucination, persistent danger of hurting self or others or 
intermittent inability to perform activities of daily living 
and disorientation to time or place or that his memory loss 
includes the names of close relatives, his own name or 
occupation.  The Board is persuaded that the evidence of 
record indicates only severe impairment as a result of his 
PTSD and not gross impairment.  Therefore, the Board cannot 
conclude that the veteran's disability picture more nearly 
approximates the criteria provided for a 100 percent rating.  
38 C.F.R. §§ 4.7, 4.130 (2000).  


ORDER

The criteria for an effective date of December 13, 1991, but 
no earlier, for a 70 percent evaluation for PTSD is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.

An increased evaluation for PTSD is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

